By the act of May 12, 1871, the commissioners were authorized to issue bonds, payable in twenty years, aggregating in amount $4,000. So much of the issue as was in excess of $4,000 was without authority of law and void. But the subsequent unauthorized action of the commissioners in issuing bonds of the town could not, and did not, invalidate or affect the bonds aggregating $4,000, for which act authorizations had been duly given.
The commissioners sold to this plaintiff bonds of the face value of $2,500, $1,500 less in amount than the authorized issue. It does not appear that after the passage of the act mentioned, and prior to the sale made to the plaintiff, the commissioners sold any other bonds. We are unable to say from the evidence before us that plaintiff's bonds were not issued to him before the limit of $4,000 was exceeded.
The plaintiff then seeks to recover upon bonds regular upon their face, and in an amount less than the issue permitted by statute. The defendant attacks their validity upon the ground, among others, that the commissioners exceeded their authority by issuing more bonds payable in twenty years than the statute permitted. The burden, therefore, rested upon the defendant to establish such defense. It was incumbent upon it to show that plaintiff's bonds did not constitute a portion of the authorized issue of $4,000. This it omitted to do, and, as a necessary consequence, failed to establish the defense interposed. *Page 534 
These views lead me to concur in the result arrived at by Judge VANN.
BRADLEY, J., concurs in the result on the ground that the bonds in question were issued after the act of May 12, 1871 (chap. 925), took effect, and that it may be presumed, nothing appearing to the contrary, that those bonds, at the time of their issue, did not make the amount issued, after such act took effect, exceed $4,000.